Citation Nr: 9912626	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-06 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
January 1981.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected schizophrenia is 
manifested by no more than considerable social and 
occupational impairment, with reduced reliability and 
productivity.


CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9203 (1996); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9203 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that the current 30 
percent evaluation assigned for his psychiatric disability 
does not adequately reflect the severity of that disability.  
The veteran maintains that his service-connected 
schizophrenia prevents him from being able to work.  
Therefore, a favorable determination has been requested.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  VA medical records have been obtained, and the 
veteran has been provided VA examinations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 30 percent evaluation for paranoid 
schizophrenia is warranted by definite impairment of social 
and industrial adaptability.  A 50 percent evaluation is 
warranted by considerable impairment of social and industrial 
adaptability, and a 70 percent evaluation is warranted for 
paranoid schizophrenia with symptomatology which is less than 
that required for a 100 percent evaluation, but which 
nevertheless produces severe impairment of social and 
industrial adaptability.  A 100 percent evaluation requires 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  38 C.F.R. § 4.132.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
dated November 9, 1993, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4752 (1994).

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 30 percent evaluation under the General 
Rating Formula for Mental Disorders is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation  normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.

A 50 percent evaluation is warranted by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

Historically, a September 1981 rating decision granted the 
veteran service connection for schizophrenia, disorganized 
type, evaluated as 30 percent disabling, effective January 
1981.  The evaluation was reduced to 10 percent by a November 
1982 rating decision, effective February 1983.  The veteran's 
service connected compensation benefits were suspended in 
January 1985, effective February 1985, due to the veteran's 
failure to report for a scheduled routine review examination.  
A 10 percent evaluation for schizophrenia, paranoid type, was 
reestablished by a January 1989 rating decision, effective 
June 1988.  A September 1993 rating decision implemented a 
hearing officer decision and increased the veteran's 
evaluation to 30 percent, effective June 1992.  The 30 
percent evaluation remains in effect.

Medical evidence relevant to the issue on appeal includes 
treatment records from the Hines VA Medical Center (VAMC).  
In December 1994, the veteran reported a new job and in 
January 1995 he reported that he was unable to attend group 
therapy due to his job.  

The veteran denied audiovisual hallucinations, suicidal or 
homicidal ideation or paranoia in January and April 1997.  In 
July 1997, the veteran stopped group therapy due to a job as 
a truck driver.  His Axis I diagnosis was schizoaffective 
disorder, and ETOH dependence in remission.  His Axis V GAF 
was 70.  In September 1997, he reported a part-time job at 
night and concern over possibly violating his Social Security 
income limits.  He also reported dangerous thoughts regarding 
his mother.  

In January 1998, the veteran reported that he had been with 
friends over the holidays, which had increased auditory 
hallucinations.  He stated that he avoided people because he 
felt that they were talking about him.  The veteran was noted 
to have discussed his loneliness in a marital relationship in 
March 1998.  In April 1998, the veteran discussed concerns 
over losing his benefits if he had a job.  He described how 
in the past his mental illness (hearing voices, feels 
inadequate, critical) had affected his job.  The veteran 
reported in May 1998 that he had quit a new job the prior 
week because it was too stressful.  That month he also noted 
that he went to AA meetings and church.  The veteran noted 
having a part-time job in June 1998.  He reported some very 
infrequent audio hallucinations regarding his sexual 
orientation in August and November 1998.  He stated that he 
felt this way because he had no girlfriend.  

A June 1998 report from a VA licensed clinical social worker 
at the Hines VAMC provides that the veteran had been a 
regular member of group therapy there for long periods of 
time.  At times, he had discontinued group therapy in order 
to try full-time employment.  However, many of these efforts 
had failed due to the veteran's increasing symptoms of 
paranoia and anxiety.  The veteran usually returned to group 
therapy.  He currently attended group therapy twice a month.  

The report of an August 1996 VA examination noted that the 
veteran was unemployed, lived alone, and was on two 
psychiatric medications.  It was noted that he had a history 
of alcohol abuse and alcohol treatment.  He complained of 
nervousness, hearing voices and paranoid thinking.  He was 
neatly dressed, well-oriented in all spheres, spoke clearly 
with coherent and relevant answers, and had a blunted affect 
and a mood of suspiciousness.  He complained of auditory 
hallucinations and paranoid thinking.  Memory for recent and 
remote events was good.  The veteran was capable of managing 
his benefits.  The Axis I diagnosis was schizophrenia - 
paranoid, and alcohol abuse (by history).  The Axis V GAF 
score was 45.  

The report of an October 1998 VA examination provides that 
the veteran's claims file was reviewed.  The veteran was 
noted to live alone and attend a Hines VAMC outpatient 
program.  He was unemployed.  He complained that he heard 
voices almost every day.  He had the thought that he was gay 
but he was not, and had almost no control over verbalizing 
it.  Sometimes, he had violent thoughts directed towards his 
mother, and this thought bothered him a lot.  The report 
noted paranoid delusions and auditory hallucinations.  It 
also noted suicidal or homicidal thoughts but "not too 
often."  He was able to maintain personal hygiene, was 
oriented in three spheres, had good memory of recent and 
remote events and  spoke clearly with coherent and relevant 
answers.  He had a depressed mood, but no panic attacks or 
impairments of impulse control.  He was able to sleep with 
medication.  He was competent to manage his benefits.  

The Axis I diagnosis was schizophrenia - paranoid.  The GAF 
score was 55.  His disability was described as severe and he 
was noted to be unemployed.  The examiner noted that the 
veteran's psychiatric symptoms (feelings that people thought 
he was gay, and hearing voices talking about him) had 
affected his ability to interact with others and as a result 
he had difficulty holding a job.  

Based on a thorough review of the evidence, the Board finds 
that the veteran's psychiatric disability is most accurately 
evaluated as 50 percent disabling, when considered under both 
the criteria in effect prior to November 7, 1996, as well as 
the revised criteria that became effective on that date.


The Board finds that a 50 percent evaluation is warranted by 
the veteran's GAF scores.  The Board notes that on VA 
examination in August 1996, the veteran's functioning 
warranted a GAF score of 45.  According to the GAF Scale, a 
score of 45 represents serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job) 
(emphasis in original).  DSM-IV; 38 C.F.R. § 4.125 (1998).  

The veteran had a GAF score of 70 in July 1997.  According to 
the GAF Scale, a score of 70 represents some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships (emphasis in original).  Id.

In October 1998, the veteran's GAF score was 55.  According 
to the GAF Scale, a score of 55 represents moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers) (emphasis in original).  Id.

Taken together, the veteran's GAF scores indicate that during 
the current appeal period his symptoms range from mild to 
serious.  Moreover, in a June 1998 report, a VA social worker 
expressed the opinion that while veteran attempts full-time 
employment, he is unable to maintain it due to his increasing 
symptoms of paranoia and anxiety.  Thus, despite the 
veteran's occasional attempts at employment, the Board finds 
that his service-connected psychiatric symptoms result in 
considerable impairment of industrial adaptability and 
difficulty in establishing and maintaining effective work 
relationships.

Similarly, the veteran's schizophrenia results in 
considerable impairment of social adaptability and difficulty 
in establishing and maintaining effective social 
relationships.  The veteran has expressed that interactions 
with friends results in increasing auditory hallucinations, 
and has voiced a fear that other people talk about him.

The Board has considered an evaluation in excess of 50 
percent for the veteran's service-connected schizophrenia, 
but finds that the disability picture presented by the 
veteran's psychiatric disability does not approximate, or 
more nearly approximate, the criteria required for a 70 
percent evaluation, under either the criteria in effect prior 
to November 7, 1996, or the revised criteria that became 
effective on that date.

In this regard, the veteran has reported a marital 
relationship, attends AA meetings, sometimes attends VA group 
therapy, and attends church.  According to VA medical 
records, the veteran has consistently been oriented in three 
spheres and consistently maintained his personal hygiene.  VA 
medical records also note that the veteran consistently spoke 
clearly with coherence and relevance, and that his memory was 
consistently good for recent and remote events.  The veteran 
has reported socializing with friends over holidays.  His GAF 
scores do not show any impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment or thinking.  DSM-
IV; 38 C.F.R. § 4.125.  Therefore, the Board finds that his 
service-connected schizophrenia does not warrant a 70 percent 
evaluation.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (1998) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, entitlement to an extraschedular rating has been denied 
by the RO.  The Board finds that the record does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
veteran has submitted no evidence that the criteria provided 
in the rating schedule do not adequately characterize the 
industrial and social impairment caused by the veteran's 
service-connected schizophrenia.  

In light of the above, the Board concludes that a 50 percent 
evaluation is warranted for the veteran's service-connected 
psychiatric disability.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 50 percent evaluation for schizophrenia is 
granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

